         Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS




     UNITED STATES OF AMERICA

          v.                                                 No. 92-CR-10369-WES-2

     ALFRED W. TRENKLER




           DEFENDANT’S RESPONSE TO COURT’S MARCH 26, 2021 ORDER

        On March 26, the Court ordered a response to the question whether it has the discretion,

under 18 U.S.C. § 3582(c)(1)(A), to conclude that the error that occurred at Mr. Trenkler’s

sentencing constitutes extraordinary and compelling reasons warranting a sentence reduction. The

answer to that question is Yes, as long as the Court conducts an individualized assessment of the

facts and circumstances of the case.

1.      THE COURT HAS DISCRETION TO FIND ANY CIRCUMSTANCE
        EXTRAORDINARY AND COMPELLING, INCLUDING THE ILLEGAL LIFE
        SENTENCE IMPOSED IN THIS CASE.

        The Court’s discretion to determine what constitute extraordinary and compelling

circumstances is extremely broad, cabined only by the statute. See United States v. Brooker, 976 F.3d

228 (2d Cir. 2020) (“the [FSA] freed district courts to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before them in motions for

compassionate release”); United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (“[B]ecause the

Guidelines Manual lacks an applicable policy statement, the trailing paragraph of § 3582(c)(1)(A)

does not curtail a district judge’s discretion”); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir.



                                                     1
         Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 2 of 11



2020) (“district courts have full discretion . . . to determine whether an ‘extraordinary and

compelling’ reason justifies compassionate release”); United States v. McCoy, 981 F.3d 271, 281-82 (4th

Cir. 2020) (“district courts are ‘empowered . . . to consider any extraordinary and compelling reason

for release that a defendant might raise’”); United States v. McGee, No. 20-5047, 2021 U.S. App.

LEXIS 9074, *21 (10th Cir. Mar. 29, 2021) (“district courts, in applying the first part of

§3582(c)(1)(A)’s statutory test, have the authority to determine for themselves what constitutes

‘extraordinary and compelling reasons,’” although they must find their determination “consistent

with” applicable policy statements, which are not binding in any event); see also United States v. Fox,

No. 19-1785 (1st Cir. July 23, 2020), aff’g No. 2:14-cr-00003-DBH, 2019 U.S. Dist. LEXIS 115388

(D. Me. July 11, 2019) (summarily affirming district court’s denial of relief, noting with apparent

approval that “the district court did consider other relevant circumstances not specifically

enumerated in the guidelines en route to denying relief”), cited in United States v. Leonard, No. 2:18-cr-

00070-GZS, 2021 U.S. Dist. LEXIS 27351, *1-2 (D. Me. Feb. 12, 2021); United States v. Vigneau, 473

F. Supp. 3d 31, 35 (D.R.I. 2020); United States v. Meuse, 94-cr-10337-MLW, D.E. 939 (D. Mass. Feb.

12, 2021) (reducing 627-month sentence to time-served, on basis of COVID-19 and FSA’s

elimination of stacking of § 924(c) counts).

        Absent an applicable policy statement, three statutory criteria guide the Court’s discretion

under §3582(c)(1)(A)(i). First, it can grant the motion only for “extraordinary and compelling

reason[s].” 18 U.S.C. §3582(c)(1)(A)(i). Second, “[r]ehabilitation … alone shall not be considered an

extraordinary and compelling reason.” 28 U.S.C. §994(t). Third, the Court may grant the reduction

only “after considering the factors set forth in section 3553(a).” 18 U.S.C. §3582(c)(1)(A)(i); cf.

McGee, 2021 U.S. App. LEXIS 9074 at *14 (outlining “three-step test” for courts considering




                                                    2
         Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 3 of 11



compassionate release motions, with full discretion vested in the district court to determine

extraordinary and compelling reasons at step 1, even if there is an applicable policy statement).

        The “extraordinary and compelling” circumstances standard, along with the required

individualized assessment, amply protect against either a “floodgates” concern or a blurring of the

line between compassionate release and habeas. See McCoy, 981 F.3d at 288 (noting that district

courts’ discretion is “cabined by the statutory requirements of §3582(c)(1)(A)”); Gunn, 980 F.3d at

1180-81 (observing that the “extraordinary and compelling reasons” standard prevents

§3582(c)(1)(A) from becoming a “Wild West” of sentence reductions); McGee, 2021 U.S. App. Lexis

9074 at *28 (individualized assessment serves to harmonize exercise of discretion to recognize

change in law under §3582(c)(1)(A) with Congress’s determination not to make the change

retroactive). Furthermore, Congress’s intent, in passing the FSA, was to increase the use of

compassionate release. Id. at *23.

        Accordingly, the Court has discretion to determine that the illegal Life sentence imposed in

this case is an extraordinary and compelling circumstance warranting relief.1 The error is

“extraordinary” – indeed, it is virtually sui generis. Counsel is aware of no comparable situation. It is

“compelling” because it means the difference between death in prison and life outside its walls for

Mr. Trenkler. It is also compelling from a systemic integrity standpoint: to date, our justice system

has preferred to leave a man to die in prison rather than acknowledge that mistakes happen in our

legal system. See Trenkler v. United States, 536 F.3d 85, 100 (1st Cir. 2008) (re-instating Life sentence

because Mr. Trenkler “failed to raise [his] claim of error at the appropriate time,” warranting




1
 This is true whether the claim is viewed as a legal error or a disparity between the term of years that
should have been given – and was given by Judge Zobel – and the Life sentence that was imposed.

                                                     3
        Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 4 of 11



“enforcement of the usual rules of waiver and preclusion”). “To err is human.” Alexander Pope, An

Essay on Criticism, Part II, line 525 (1711). This Court has the capacity to correct the wrong.2

        The fact that the error is a legal one, in addition to an equitable one, is not a bar. Courts properly

consider legal error in compassionate release cases. See, e.g., United States v. Wahid, 2020 WL 4734409,

at *2 (N.D. Ohio Aug. 14, 2020) (defendant-petitioner was wrongly classified as a career offender);

United States v. Alexandre, 2020 WL 6268136 (N.D. Ohio Oct. 26, 2020) (same); United States v.

Danson, 2020 WL 3467887 (D.D.C. Jun. 25, 2020) (considering same issue as part of § 3553(a)

analysis);3 United States v. Hickman, 2020 WL 6393391 (D. Md. Nov. 2, 2020) (same); United States v.

Bryant, 2020 WL 6686414 (E.D. Wash. Nov. 12, 2020) (defendant-petitioner should not have been

classified as an Armed Career Criminal); United States v. Cano, No. 95-00481, 2020 U.S. Dist. LEXIS

239859, *11-15 (S.D. Fla. Dec. 16, 2020) (guidelines error as well as Apprendi claim); United States v.

Ikegwuonu, 2021 U.S. Dist. LEXIS 35423 (W.D. Wis. February 24, 2021) (Dean error).

        The fact that the error existed at the time of sentencing is not a bar. Errors that existed at the time of

sentencing often surface in compassionate release cases. See, e.g., United States v. Cano, No. 95-00481,

2020 U.S. Dist. LEXIS 239859, *13 (S.D. Fla. Dec. 16, 2020) (rejecting government argument that




2
  The government may argue that the severity of the crime automatically merits a Life sentence. Yes,
the crime was horrific. The crime is devastating to this day. And the 37-year term Judge Zobel was
prepared to impose was already nearly double the national average sentence for murder in the
federal system, approximately 21 years. See Haynes, 2021 U.S. Dist. LEXIS 21964 at *17;
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-sentencing-
statistics/state-district-circuit/2019/7c19.pdf at 11 (Table 7) (excluding manslaughter sentences).
Still, 37 years is not a life term, and had it been upheld, Trenkler would be on the verge of release.
3
  As these cases demonstrate, the Court could consider the illegal Life sentence as an “extraordinary
and compelling” circumstance, or as part of the §3553(a) analysis. Given the government’s
concession that Mr. Trenkler’s health conditions constitute extraordinary and compelling reasons,
D.E. 758 at 7, the Court only needs to apply the §3553(a) factors.


                                                         4
        Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 5 of 11



“the issue was raised and argued extensively by both sides at Defendant’s sentencing hearing”).

Brooker provides a helpful example. There, the sentencing court chose to run a §924(c) conviction

concurrent with the underlying conviction, finding a longer sentence unnecessary. 976 F.3d at 231.

After an intervening Supreme Court decision, the Second Circuit vacated the concurrent sentences

and remanded for the imposition of consecutive sentences. Id. The Second Circuit held that the

issue was within the court’s discretion to consider on compassionate release. Id. at 237-38. The

question whether the sentences could run consecutively was a legal one, raised before the district

court and the Circuit, that existed at the time of sentencing.

        The fact that the illegal life sentence was raised in a coram nobis petition that was rejected by the First

Circuit is also not a bar. As discussed above, nothing in §3582(c)(1)(A) precludes courts from

considering facets of a case that have previously been considered on direct appeal or in habeas

proceedings. Indeed, many of the post-FSA compassionate release grants have been based, in part or

in whole, on claims previously raised and rejected. See, e.g., Cano, 2020 U.S. Dist. LEXIS 239859 at

*14 (rejecting government argument that claim was “unsuccessfully raised on direct appeal and in

collateral attacks”); Brooker, 976 F.3d at 231 (Circuit vacated district court’s determination that

sentences could be run concurrently); McGee, 2021 U.S. App. Lexis 9074 at *5 (claim previously

raised and rejected in § 2255 proceedings). This is especially important here, where the First Circuit’s

reversal of the coram nobis grant was entirely procedural, not on the merits. See Trenkler, 536 F.3d at

98 (“the petition was an unauthorized second or successive habeas petition and was foreclosed on

that basis”) (citations omitted).4 It did not deny that the error occurred. Nor could it. And third, this




4
 Given the First Circuit decision that Judge Zobel lacked jurisdiction over the petition, it is unclear
whether any court has ever had jurisdiction to consider the question of the illegal Life sentence.

                                                          5
         Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 6 of 11



Court is asked to consider the illegality of the sentence as an equitable matter – it is unjust that Mr.

Trenkler serve out a Life sentence which Congress precluded when it wrote the statute of

conviction. As discussed below, Congress intended compassionate release to function as a safety valve

to remedy injustice that cannot be addressed through any other means.

        The cases granting compassionate release based on stacked § 924(c) sentences are strong

indicators of just how broad the Court’s discretion is. See McCoy, 981 F.3d at 285 (collecting cases).

In those cases, the FSA eliminated the “stacking” of § 924(c) sentences, yet it determined not to

make that change retroactive. See id. at 286-88. The government argued that recognizing this change

as a basis for compassionate release would permit §3582(c)(1)(A) to serve as an end-run around

Congress’s non-retroactivity determination. See id. at 286. The courts have disagreed. See id.

2.      CONGRESS INTENDED § 3582(c)(1)(A) TO FUNCTION AS A SAFETY VALVE,
        CONFERRING BROAD DISCRETION IN THE COURTS, TO IDENTIFY
        EXTRAORDINARY SITUATIONS IN NEED OF REMEDY.

        Not only does §3582(c)(1)(A) permit the exercise of broad discretion, it was intended “to

provide a ‘safety valve’ that allows for sentence reductions when there is not a specific statute that

already affords relief but ‘extraordinary and compelling reasons’ nevertheless justify a reduction.”

McCoy, 981 F.3d at 287 (quoting United States v. Jones, 482 F. Supp. 3d 969, 980 (N.D. Cal. 2020));

McGee, 2021 U.S. App. Lexis 9074 at *23 (“Congress intended for §3582(c)(1)(A) to provide a ‘safety

valve’ that allows for sentence reductions to any defendant when there is not a specific statute that

already affords relief” (citation omitted)); see also United States v. Haynes, No. 4:96-cr-40034, 2021 U.S.

Dist. LEXIS 21964, *11 (C.D. Ill. Feb. 4, 2021) (quoting statements by Senate Judiciary Committee).

        The larger statutory scheme reinforces this conclusion. Section 994(t) illustrates that if

Congress wanted to exclude or cabin consideration of some kinds of cases or issues, “it knew how

to say so.” Williamson v. CIR, 974 F.2d 1525, 1530-31 (9th Cir. 1992). In other words, §994(t)


                                                     6
         Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 7 of 11



reinforces the idea that circumstances not singled out in §994(t) are fair game, so long as they are

extraordinary and compelling. See Castillo v. Metro. Life, 970 F.3d 1224, 1232 (9th Cir. 2020)

(describing the canon “expressio unius est exclusion alterius”); see also Brooker, 976 F.3d at 237-38. A

comparison to the other subsections of §3582(c) further underscores the flexibility of the

§3582(c)(1)(A)(i) standard: while “[o]ther subsections of the compassionate release statute [e.g.,

§§3582(c)(1)(A)(ii) & 3582(c)(2)] specify particular circumstances that may merit sentence

reductions[,] … §3582(c)(1)(A)(i) … uses more open-ended language” that can apply to a variety of

factual scenarios, including legal error and grievous injustice. McCoy, 981 F.3d at 276 n.1.

        The history of the statute confirms that courts’ capacity to sit in a “second-look” function,

absent any procedural obstacles, is exactly what Congress intended. Section 3582(c)(1)(A)(i) rose

from the ashes of the old parole system, when Congress moved to determinate sentencing under the

Guidelines. See Shon Hopwood, Second Looks & Second Chances, 41 Cardozo L. Rev. 83, 100–102

(2019); Brooker, 976 F.3d at 231 n.1 (citing Hopwood). Under the parole system, a predecessor

statute, 18 U.S.C. §4205(g), had permitted district courts to “reduce any minimum term to the time

the defendant has served” “upon motion of the Bureau of Prisons.” Hopwood at 100 (quoting

§4205(g)). Courts granted sentence reductions under §4205(g) to correct for sentence disparities and

reduce overly long sentences. See id. at 100-01 (citations omitted).

        When Congress scrapped the parole system in the Comprehensive Crime Control Act of

1984, it preserved in §3582(c) the discretion conferred in §4205(g), along with a measure of the

parole system’s capacity to respond to change. See Hopwood at 114. The Senate Report

accompanying the bill recognized that even under a determinate sentencing regime, there would be

“unusual cases in which an eventual reduction in the length of a term of imprisonment is justified by

changed circumstances.” S. Rep. No. 98-225 at 55 (1983), cited in Vigneau, 473 F. Supp. 3d at 36.


                                                      7
          Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 8 of 11



 Congress contemplated that these conditions would include cases of illness, some Guidelines

 changes, and – most importantly here – “cases in which other extraordinary and compelling

 circumstances justify a reduction of an unusually long sentence.” Id. at 55. Instead of vesting

 discretion to recognize such circumstances in the parole board, § 3582(c) shifted it to the courts.

         In this way, Congress created in the various subsections of §3582(c) a set of “‘safety valves’

 for modification of sentences.” S. Rep. No. 98-225 at 121. “The value of the forms of ‘safety valves’

 contained in [§3582(c)] lies in the fact that they assure the availability of specific review and

 reduction of a term of imprisonment for ‘extraordinary and compelling reasons.’” Id. Unlike the

 parole system, however, §3582(c) “keeps the sentencing power in the judiciary where it belongs,”

 while “permit[ting] later review of sentences in particularly compelling situations.” Id.

         In sum, the text and history of the statute indicate no categorical limitation on the kinds of

 circumstances courts can find “extraordinary and compelling.” To the contrary: §3582(c)(1)(A)(i)

 was intended to permit relief in extraordinary cases for which no other avenue of redress is available.

3.       THE CASES TO THE CONTRARY ARE NOT PERSUASIVE.

         Several decisions have stated, in passing, that legal errors that can be remedied on direct

 appeal or habeas should not be the basis for compassionate release. These cases are few; they treat

 the issue summarily; the petitioners were largely pro se; none addresses the role of compassionate

 release to redress situations otherwise not redressable; and none presents comparable circumstances.

         In United States v. Rivernider, No. 3:10-cr-222(RNC), 2020 U.S. Dist. LEXIS 21292, *1, *7-*8

 (D. Conn. Feb. 7, 2020), the district court rejected a pro se petitioner’s prolix ineffective assistance of

 counsel claims. Believing itself bound by U.S.S.G. § 1B1.13, the court stated: “To my knowledge,

 nobody has suggested that the ‘extraordinary and compelling’ standard can be satisfied by claims of

 legal error or other alleged wrongs that are cognizable on direct appeal from a conviction or by


                                                      8
         Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 9 of 11



means of a habeas corpus petition.” Id. at *10. However, the court immediately noted that “Perhaps

the ‘extraordinary and compelling’ standard in the residual category [of U.S.S.G. § 1B1.13] may

permit legal errors that are no longer subject to correction on collateral attack to be given weight, as

an equitable matter, in the context of a case involving an extraordinarily long sentence.” Id.

Rivernider’s statement about claims cognizable on habeas is not persuasive for multiple reasons: (1)

the issue was not subjected to meaningful adversarial testing; (2) the district court erroneously

thought itself bound by the policy statement; and (3) the instant case fits under the category of

errors the court said could be considered in a compassionate release case: those not redressable by

other means. See McCoy, 981 F.3d at 288 (“§3582(c)(1)(A) ‘represents Congress’s judgment that the

generic interest in finality must give way in certain individual cases,’ and authorizes judges to

implement that judgment.” (citation omitted)).

        In United States v. Lisi, again applying U.S.S.G. §1B1.13, the court stated its “belie[f] that it

would be both improper and inconsistent with the First Step Act to allow Lisi to use 18 U.S.C.

§3582(c)(1)(A) as a vehicle for claiming legal wrongs, instead of following the normal methods of a

direct appeal or a habeas petition.” 440 F. Supp. 3d 246, 251 (S.D.N.Y. Jan. 27, 2020). Here,

however, it is undisputed that there are no procedural methods available. Indeed, Trenkler is in this

rare position after having had the claim overturned on a writ of coram nobis, on procedural grounds. Lisi

is not persuasive for largely the same reasons as Rivernider.

        In United States v. Handerhan, the Third Circuit summarily affirmed the denial of a pro se

petition challenging error in the applicable guideline range and the preparedness of substitute

counsel. 789 F. App’x 924, 925-26 (3d Cir. 2019). The panel “question[ed] whether an alleged

sentencing error that was correctible in prior proceedings could ever be an ‘extraordinary and

compelling reason’ for release under §3582(c)(1)(A)(i)…. however, [] we need not decide that issue.”


                                                     9
        Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 10 of 11



Id. The non-precedential decision is unpersuasive. The issue was not presented with any clarity, to

any court, by a pro se petitioner; the claims differ materially from the issue presented here; and the

statement is expressly dicta. It bears noting that the three cases above date from right after the

passage of the FSA, when the case law exploring the breadth of courts’ discretion was still nascent.5

        In conclusion, the Court has discretion to find that the illegal Life sentence imposed in this

case is an extraordinary and compelling reason warranting relief. The Life sentence is not only illegal;

it is also disproportionate to the 12-year sentence Thomas Shay received, as the ringleader in the

conspiracy; disproportionate to the sentence Mr. Trenkler would likely have received post-Booker,

when the Guidelines became advisory; and based on a finding of intent to kill made by the judge,

on a circumstantial record, by a mere preponderance of the evidence, where it is clear the ringleader

had no such intent. And these sentencing factors sit alongside Mr. Trenkler’s advanced age and

myriad health issues, and a global pandemic not likely to cede its grip anytime soon. Finally, Mr.

Trenkler has had only minor disciplinary infractions over 27 years of incarceration and he has a

stable and safe release plan.




5
  United States v. Fine affirmed the district court’s denial of a claim regarding the defendant’s career
offender status as an improper second or successive motion. 982 F.3d 1117, 1118 (8th Cir. 2020).
The court declined to consider the “broader issue” of “what reasons a court may consider
extraordinarily and compelling,” noting that Fine did not raise the sentencing error “as an
‘extraordinary and compelling’ reason, independent of the validity of his sentence.” Id. United States v.
Musgraves found that the “district court reasonably concluded that [an] allegedly unjust criminal
investigation (based on the informant’s recanted testimony) was not ‘a basis’ for compassionate
release.” No. 20-2702, 2021 U.S. App. LEXIS 7285, at *4 (7th Cir. Mar. 12, 2021). The court
independently denied relief based on dangerousness. Id. at *5-*6; see also Haynes, 2021 U.S. Dist.
LEXIS 21964 at *5. These cases are inapt and unpersuasive. To the extent they address challenges to
the validity of convictions, the illegal Life sentence here is not such an error. And to the extent they
suggest that certain kinds of legal errors raise the spectre of an overlap between habeas and
compassionate release, the Court’s ability to consider the equities of the instant Life sentence is
beyond question. Moreover, as discussed, the legislative history shows that compassionate release
was intended to provide redress where it is unavailable elsewhere. That is the situation here.

                                                   10
       Case 1:92-cr-10369-WES Document 790 Filed 03/31/21 Page 11 of 11



                                      Respectfully submitted,

                                             ALFRED TRENKLER

                                             By his attorneys,

                                             /s/ Nancy Gertner
                                             Nancy Gertner (BBO # 190140)
                                             Amy Barsky (BBO #601111)
                                             FICK & MARX LLP
                                             24 Federal Street, 4th Floor
                                             Boston, MA 02110
                                             (857) 321-8360
                                             NGERTNER@FICKMARX.COM
                                             ABARSKY@FICKMARX.COM

                                             SCOTT P. LOPEZ (BBO # 549556)
                                             LAWSON & WEITZEN LLP
                                             88 BLACK FALCON AVENUE, SUITE 345
                                             BOSTON, MA 02210
                                             617-439-4990 EXT 3076
                                             SPLOPEZ@LAWSON-WEITZEN.COM



Dated: March 31, 2021




                                   CERTIFICATE OF SERVICE

       I, Nancy Gertner, as counsel to Defendant Alfred Trenkler, certify that on March 31, 2021, I

caused the foregoing document to be served by ECF on the registered participants as indicated on

the Notice of Electronic Filing.


                                      /s/ Nancy Gertner
                                      Nancy Gertner




                                                11
